Case 3:20-cr-00086-TJC-JBT Document 208 Filed 12/22/20 Page 1 of 3 PageID 590




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                               Case No. 3:20-cr-86-J-32JBT

   JORGE PEREZ
   RICARDO PEREZ
   AARON DURALL
   JAMES F. PORTER, JR.
   SEAN PORTER
   CHRISTIAN FLETCHER
   NEISHA ZAFFUTO
   AARON ALONZO
   NESTOR ROJAS



                                      ORDER

         This case came before the Court on December 17, 2020 for a telephone

   status conference, the record of which is incorporated by reference. Based on

   the updates provided by counsel and for the reasons stated on the record at the

   status conference, it is hereby

         ORDERED:

         1.    No later than January 19, 2021, Defendants Aaron Durall,

   Christian Fletcher, and Neisha Zaffuto shall file all non-expert-related motions,

   with responses thereto due February 19, 2021. 1


         1In lieu of filing their own separate motions, any Defendant may adopt
   the motion of a co-Defendant.
Case 3:20-cr-00086-TJC-JBT Document 208 Filed 12/22/20 Page 2 of 3 PageID 591




         2.    No later than February 19, 2021, Defendants Jorge Perez, Ricardo

   Perez, James F. Porter, Jr., Sean Porter, Aaron Alonzo, and Nestor Rojas shall

   file all non-expert-related motions, with responses thereto due March 22, 2021.

         3.    No later than February 19, 2021, Defendants shall serve their

   Federal Rule of Criminal Procedure 16(b)(1)(C) expert reports and deliver a

   courtesy copy of each report to chambers of the undersigned.

         4.    No later than March 16, 2021, all parties shall file expert-related

   motions, with responses thereto due April 6, 2021.

         5.    All other dates and deadlines remain unchanged. An in-person

   hearing on all pending motions and status conference remains set for April 27,

   2021 at 10:00 a.m. (See Doc. 175). The deadline for executing a plea agreement

   remains July 1, 2021, and trial remains set for the trial term commencing

   September 7, 2021 at 9:00 a.m. Id. The parties should continue to reserve

   September 7, 2021 through November 16, 2021 for trial.

         DONE AND ORDERED in Jacksonville, Florida this 22nd day of

   December, 2020.




   tnm
   Copies:

                                         2
Case 3:20-cr-00086-TJC-JBT Document 208 Filed 12/22/20 Page 3 of 3 PageID 592




   Counsel of Record
   United States Probation Office
   United States Pretrial Services
   United States Marshals Service
   Defendants




                                         3
